MEMORANDUM**
Victor Casaus appeals pro se the district court’s judgment dismissing, inter alia, three defendants for improper service. We have jurisdiction pursuant to 28 U.S.C. § 1291. We conclude that the district court abused its discretion by dismissing defendants Jeffrey Dickinson, Eduardo Montes, and Miguel Montes, Jr. because they entered a general appearance in this case. See Jackson v. Hayakawa, 682 F.2d 1344, 1347 (9th Cir.1982). We vacate the district court’s dismissal, and remand for further proceedings on Casaus’s intentional misrepresentation claim as to these three defendants.
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.